Title: To Thomas Jefferson from J. Louis Fernagus De Gelone, 29 June 1820
From: Gelone, J. Louis Fernagus De
To: Jefferson, Thomas


 Sir.
New Yorck
June 29. 1820
I have received the honour of your letter. It mentions what I did expect, devoutedness to improvement and politeness. I did feel so proud, that I had it inserted in the Commercial Advertiser. I take the liberty of sending you a short part of the plan which I pursue. it is to embrace all the sections of human Knowledge. I know nothing of the method of Laharpe, nor of those of Pestalozzi, Sicard, Lancaster, Bell. As mine is founded on Mathematical, it must have more or less analogy with theirs. it is truth. I hope You will read the manuscript, and Send it back at leisure. I would be happy even to  know that You found me incorrect.hoping that You are well and shall be long well, Sir. I am your most obedient Servantfernagus De GeloneI had the delight of being understood by a Deaf and Dumb. Dr Mitchill introduced me to Dr Stansburg, his System, however good, is very limited.